Citation Nr: 0811431	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  98-18 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a right total knee arthroplasty, currently rated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied the veteran's claim of entitlement to a 
disability evaluation in excess of 30 percent for his 
service-connected residuals of a right total knee 
arthroplasty.

In a September 2002 decision, the Board confirmed the RO's 
decision on appeal and continued the denial of the veteran's 
claim of entitlement to an increased disability evaluation 
for his service-connected right knee disorder.

The veteran appealed the Board's September 2002 decision to 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court).  In a February 2005 Order, the CAVC vacated the 
September 2002 decision and remanded the matter to the Board 
for re-examination of the evidence of record, the pursuit of 
any other evidence deemed necessary, and the timely re-
adjudication of the claim.  

The issue on appeal was again before the Board in August 2005 
when the claim was denied.  The veteran appealed the Board's 
August 2005 decision to the Court.  In an August 2007 
decision, the Court vacated the August 2005 decision and 
remanded the matter to the Board.

In January 2008, the undersigned granted the veteran's motion 
to advance this case on the Board's docket due to advanced 
age pursuant to 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

As noted above, the Court has vacated the Board's August 2005 
denial of the veteran's claim.  The Court found that the 
Board failed to adequately consider the provisions of 
38 C.F.R. § 4.40 when evaluating the veteran's right knee 
disability.  The Court also determined that the Board erred 
in relying on a report of a July 2000 VA examination when 
denying the claim.  The Court specifically determined that 
the veteran should be afforded a new VA examination to 
evaluate his right knee.  A remand is required in order to 
afford the veteran an appropriate examination.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and; 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The Board has 
interpreted this ruling to apply to increased ratings claims 
also.  

Another pertinent decision which was issued during the 
pendency of this appeal is the case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), in which the Court established 
significant new requirements with respect to the content of 
the duty-to-assist notice which must be provided to a veteran 
who is seeking a higher rating.  With respect to increased 
rating claims, the Court found that, at a minimum, a 
38 U.S.C. § 5103(a) notice requires that the Secretary notify 
the veteran that, to substantiate such a claim: (1) the 
veteran must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life; (2) if the 
Diagnostic Code (DC) under which the veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening  on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran; (3) 
the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Applying these principles to the present case, the Board 
finds that the veteran has not been provided with any 
notification letter which meet the requirements set forth in 
Dingess/Hartman v. Nicholson and Vazquez-Flores v. Peake, 
supra.  A remand is required to correct these deficiencies.

Accordingly, the case is REMANDED for the following action:

1.  VCAA notice must be provided to the 
veteran which includes notification that 
the veteran must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
veteran's employment and daily life; 
notification of the rating criteria used 
to evaluate the knee claim to include the 
rating criteria set out in Diagnostic 
Codes 5055, 5256, 5257, 5260, 5261 and 
5262; notification that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
notification providing examples of the 
types of medical and lay evidence that the 
veteran may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Additionally, 
the veteran must be provided notification 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim.  

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of the service-connected right 
knee disability.  The veteran's claims 
folders should be made available to and 
pertinent documents therein reviewed by 
the examiner.  The examination report 
should reflect that such a review was 
conducted.  The examiner's report should 
set forth range of motion studies and the 
examiner should identify the range of 
motion affected by pain.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should also be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement, pain 
and excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  The examiner should 
comment as to whether the veteran's 
subjective reports of pain are 
substantiated or are otherwise capable of 
substantiation.  The examiner should 
comment on any weakness, pain on use, or 
other symptoms during flare-ups.  The 
examiner should also comment on whether 
chronic residuals of the knee replacement 
consist of severe, painful motion or 
weakness in the right leg.

3.  The claim should be readjudicated.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and be afforded the appropriate 
opportunity to respond.  


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

